DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending.

Specification
The amendment filed 6/30/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Page 1 line 23, “or structures,” as the storage was previously only stored completely under neat the balcony 101 or other seated platforms, and “structures” is far broader than those features.  
Page 1 line 28, “(typically the seat bottom).”
Page 1 line 28-29, “between the bottom of the balcony.”
Page 1 line 30, “taking up added floor space.” 
Page 6 line 28, “or bolt.”
These features constitute structural features which do not appear to be disclosed in the disclosure as originally filed.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the curved slots 121 must be shown (and labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 12, claim 12 recites, “said rear bracket side plates.”  There is insufficient antecedent basis for this limitation in the claims.  It appears this language is intended to recite, “the first and second side plates” and will be interpreted as such.    
Claim 13 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamazaki (US 5,685,608).
Re claim 1, Yamazaki discloses a double action seating unit (Fig. 4 10) to be mounted to a nose (of 3) of a platform (3), wherein the double action seating unit (10) is configured to move between a use configuration (Fig. 9) and a storage configuration (Fig. 6), the double action seating unit (10) comprising: 
a seat bottom assembly (11); 
a seat back assembly (12); and
at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4), each of said at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4) including a front bracket (24, 36b), a rear bracket (17), a stanchion tube (47a/b, 20) and two pivot straps (71a/b, 21), 
wherein the front bracket (24, 36b) of each of said at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4) is configured to attach the seat assembly (11) to a respective one of said at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4), 
wherein the rear bracket (17) is configured to attach each of said at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4) to the respective stanchion (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4) to the nose (of 3) of the platform (3), and to attach the seat back assembly (12) to the rear bracket (17), 
wherein each of the two pivot straps (71a/b, 21) are configured to connect an associated stanchion tube (17) coupled to an associated rear bracket (17) and with an associated front bracket (24), and 
wherein the two pivot straps (71a/b, 21) of each of said at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4) are further configured to simultaneously move (from Fig. 4-6, especially Fig. 5-6) the seat bottom assembly (11) and the seat back assembly (12) when the double action seating unit (10) moves between the use configuration (Fig. 4) and the storage configuration (Fig. 6).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 2, Yamazaki discloses a seating system (Fig. 1-2) comprising a plurality of the double action seating units (10) of claim 1 (see above).
Re claim 3, Yamazaki discloses the seating system of claim 2, wherein the seating system (Fig. 1) includes a top row (top row of Fig. 1) of seats (10) and at least one lower row (lower row of Fig. 1) of seats (10).
Re claim 4, Yamazaki discloses the seating system of claim 3, wherein the top row of seats (10) comprise the plurality of the double action seating units (10).
Re claim 5, Yamazaki discloses the seating system of claim 4, wherein the at least one lower row (Fig. 2, lower row of Fig. 1) of seats (10) comprises a plurality of single action seating units (10, as seats 10 can be considered single action seating units because transition from Fig. 4-5 requires a single action of pivoting the seat element 11).
Re claim 6, Yamazaki discloses the double action seating unit of claim 1, further comprising at least one armrest (13).
Re claim 7, Yamazaki discloses the double action seating unit of claim 7, wherein the stanchion tube (47a/b, 20) of at least one of the at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4) is further configured to attach the seat back assembly (12) and the at least one armrest (13) to the at least one stanchion of the at least two stanchions (Fig. 2, the connection between 1 and 10 on the left, and on the right, one of which being shown in Fig. 4).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 8, Yamazaki discloses the double action seating unit of claim 1, wherein the seat bottom assembly (11) is configured to rotate forward (from Fig. 5-6) and downward (Fig. 6) when moving from the use configuration (Fig. 4) to the storage configuration (Fig. 6).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 9, Yamazaki discloses the double action seating unit of claim 1, wherein the seat back assembly (12) is configured to rotate backwards (from Fig. 5-6, as no point of reference for forward and backwards is provided) and downwards (Fig. 6)  when moving from the use configuration (Fig. 4) to the storage configuration (Fig. 6).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 10, Yamazaki discloses the double action seating unit of claim 1, wherein the seat bottom assembly (11) is rotates forward (Fig. 4-5, left to right, as no point of reference for forward and backward is provided) and downward (Fig. 6) while simultaneously the seat back assembly (12) rotates backwards (to the left from Fig. 4-6, as no point of reference is provided) and downwards (Fig. 6) when the double action seating unit (10) moves from the use configuration (Fig. 4) to the storage configuration (Fig. 6).  In the event the Examiner over broadly construed to the terms, “forward” and “backward,” please see alternative rejection below.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 5,685,608) in view of Walworth (US 2,987,111).
Re claim 10 in the alternative, Yamazaki discloses the double action seating unit of claim 1, wherein the back seat assembly (11) rotates forward (Fig. 5-6, right to left) and downward (Fig. 6) and while simultaneously (Fig. 6) the seat back assembly (12) rotates (Fig. 5-6) when the double action seating unit (10) moves from the use configuration (Fig. 4) to the storage configuration (Fig. 6), but fails to disclose the seat back assembly rotating backwards.
However, Walworth discloses a seat back assembly (R) which rotates backwards (Fig. 1-2).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the double action seating unit of Yamazaki with the seat back assembly rotating backwards as disclosed by Walworth in order to save vertical space, as the back assembly being on the platform instead of stacked on the seat would reduce the overall vertical height.
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 11-13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 5,685,608) in view of Sutter (US 4,211,450).
Re claim 11, Yamazaki discloses the double action seating unit of claim 1, but fails to disclose wherein the rear bracket includes first and second side plates including curved slots.
However, Sutter discloses wherein the rear bracket (26, 30) includes side plates (26, 30) defining curved slots (36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the double action seating unit of Yamazaki wherein the rear bracket includes side plates defining curved slot as disclosed by Sutter in order to provide a smooth transition of movement from use to storage, as curved guide slots provide a smooth continuous movement.
Re claim 12, Yamazaki as modified discloses the double action seating unit of claim 11, Sutter discloses further comprising a pivot location (24, 28, 34) for the stanchion tube (16), and wherein said pivot location (at least 34 of 24, 28and 34) for the stanchion tube (as described above) is disposed in the curved slots (36) of said rear bracket side plates (26, 30).
Re claim 13, Yamazaki as modified discloses the double action seating unit of claim 12, Sutter discloses further comprising a pin (at 24, at 28, and 34) that goes through a hole (Fig. 1) in the at least one pivot strap (22), the curved slots (36) and a hole (at 24) in the stanchion tube (16).

Response to Arguments 
Objections to the Drawings:  Applicant’s argument with respect to the drawings is partially persuasive and objection to the drawings is hereby partially withdrawn.  However, the examiner is unable to find feature 121 (the curved slot) labeled in the replacement sheets.  Thus, this objection is maintained.  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn (for those reason stated in the previous rejection).
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that it is important that the examiner understand that the cited reference is not a seating system mounted to the hose of a riser, as recited in the present application and claims, but rather, it is a plurality of folding seats arranged on the upper surface of a deck.  Applicant states there is a big difference between these two types of system.  That may be the case.  However, the claims nowhere recite that the presently claimed seating unit is actually mounted to any nose whatsoever.  First, the claims are drawn to a seating unit, not to a seating system including a nose.  In other words, the claims are drawn to an individual chair.  Second, the only recitation of a nose is found in the language, “to be mounted to nose of a platform,” and “configured to attach the respective stanchion to the nose…”  As outlined in the previous rejection, these are statements of intended use.  The cited seating unit need only be capable of being mounted to a nose.  No actual mounting to any nose is positively recited.  Third, the claims do not recite that the seating unit (or any part thereof) is contact, directly connected to, or directly attached to any nose.  As claimed, all that is required is that there is a seating unit which is capable of being mounted to a nose, which 10 of the primary reference clearly is.  Thus, the prior art meets the claim.  
Next, Applicant argues that the cited reference fails to disclose specific features of the claims.  No explanation is provided.  These features were and/or are cited to the primary reference in the above.  Thus, the prior art meets the claim.
Next, Applicant argues the combination of claim 10, and states that the cited references fail to disclose specific features of the claims.  No explanation is provided.  These features were and/or are cited to the primary reference in the above.  Thus, the prior art meets the claim.
Regarding claims 11-13, Applicant first argues that Sutter is “unequivocally not a curved slot, but rather a straight guide slot.  A straight guide slot is one which has no curves.  Slot 36 of Sutter clearly curves at 38.  Thus, the slot of Sutter cannot be reasonably considered to be a “straight” guide slot and is instead clearly a curved slot.  As such, the prior art meets the claim.  	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635